Exhibit 10.13







[exhibit1013001.jpg] [exhibit1013001.jpg]






















Four Rivers BioEnergy Inc

14 South Molton Street

London

W1K 5QP

United Kingdom







Mr. Gary Hudson




September 13 2010







Dear Gary,




Revision of compensation arrangements







I am writing to set out the basis upon which we have agreed to modify your
contractual arrangements with Four Rivers BioEnergy Inc (“the Company”), which
shall include all of its subsidiaries for this purpose.




As you know a modification substantially on the same basis is being entered into
by all shareholder contractors / employees and their service companies or
professional partnerships and similar arrangements are being entered into with
all shareholder and/or director employees and / or contractors.




The Company has not yet been able to achieve its objectives because of limited
finance and the generally depressed state of the global capital markets and
initially poor performance at the UK biodiesel plant.




We and our new advisers continue to believe that finance will made available
since we have made substantial positive progress in the last six months
following the replacement of the UK plant management team and the completion of
our off-take arrangements with BP; and as we complete our detailed plans to
produce biodiesel for BP and our related activities at our UK plant.




However, until we have raised new equity finance to enable us to look forward to
a period of profitable production we have had to reduce and defer compensation
across our entire team, including the Board, contractors and employees in the US
and the UK. There have been no exceptions.








--------------------------------------------------------------------------------

The future of the Company is now clearly focused upon the success of the UK
plant and our ability to persuade equity investors to back these plans. The
plans have become highly focused in recent months and we have good reason to
expect a financing to be effective, however there can be no certainty and at
present we have very limited funds at our disposal.




This letter is intended to summarize the arrangements in respect of ongoing
activities and payments to you under your contract with the Company and also to
formally set out the situation regarding arrears of compensation under that
contract.




By signing this letter you will be formally signifying your willingness to
accept the terms set out in this letter as a modification of your contract in
line with previous discussions.




The historic situation can be viewed in several phases which I have set out
below:




Phase One (up until November 30, 2009)




Prior to November 30, 2009 payments of compensation due under your contract with
the Company were, by mutual agreement, reduced. The reduced amount which is due
to you and is being carried forward for future payment  for this period is
$10,532.




Phase Two (from Dec 1 to July 31, 2010)




Since November 30, 2009 your base monthly compensation was reduced, by
agreement, from the amount in your original contract in an effort to conserve
cash. The Company was able to make these payments up until March 31, but the
reduced monthly amount due for April onwards, which, up to July 31 amounted in
total to $28,000, has not been paid and will be carried forward for future
payment as set out below.




Phase Three (subsequent to July 31, 2010)




Until such time as we realize significant cash from an equity or debt financing,
or from the sale of assets, we have had to recognize that future monthly
compensation will need to be reduced still further to reflect reduced activity
levels and the need to conserve cash.




We have agreed that your ongoing levels of compensation will be $7,000 per
month. It is our intention to pay these amounts as they fall due at each month
end or as soon thereafter as the Company is able to make such payments. Any
amount not paid on time shall carry interest at 4% per annum calculated for each
full month that payment is late.




Once the Company is adequately financed and is able to recommence operations at
its UK plant we will discuss your future compensation and role and issue a new
contract at that time, until then the original contract as modified herein shall
be effective.




Payment of deferred compensation:




Your aggregate amount of unpaid compensation due for the periods up until July
31, 2010 amounts to $38,532. This amount shall become payable to you once a
future material equity investment is made into the Company (or a subsidiary).








--------------------------------------------------------------------------------

We will need to be guided by the new investors in terms of the payment plan to
repay this deferred compensation, since we, for mutual protection, cannot allow
obligations imposed now on payment of the relatively large aggregate amounts of
deferred compensation to prejudice the survival of the Company.




However, we agree that the following basic conditions will apply:




·

Any payment plan will be treated in the same way (percentage and timing) for all
shareholder contractor / employees so that all shareholder employees /
contractors are treated identically.

·

Interest will run at 4% p.a. on the unpaid amount from July 31, 2010 until the
date that it is paid or the date of a new equity investment, whichever is the
earlier; and any amount still unpaid  from the date that a new equity investment
is made will accrue interest at a compound annual rate of interest of 8%

·

In no circumstance shall payment exceed twelve months from the date of the
equity investment provided always that the aggregate payment due at that time
does not exceed more than 10% of the amount of cash raised through the equity
investment made plus any subsequent equity investments made, in which event the
payment made at that time shall be capped to 10% of that amount and shared
equally across all shareholder employee / contractors in line with the
percentage that each individuals deferred compensation has to aggregate deferred
compensation.




For the purposes of this letter references to 'material equity investment' shall
mean an investment of at least $2m of cash into the Company or one or more of
its subsidiaries which involves the grant or issue of any shares of any class
(or warrants or options to subscribe for such shares) to the investor or any
person related to the investor.




For the purpose of calculating the amount of such an investment for this
purpose, the total gross amount raised shall be used, including any amount that
may be described as non-equity investment (e.g. debt investment or prepaid
rights to participate in future revenue flows or other cash receipts and any
other financing instrument of any type) which is linked to the equity
investment.




In the event of multiple equity investments the amounts of all future equity
investments shall be aggregated for the purposes of the $2m threshold and the
10% tests referred to above.




For the avoidance of doubt the simple sale of assets shall not constitute an
equity investment.




Other Agreed Terms:




This letter does not modify your rights and obligations to the Company set out
in your contract for services or employment as appropriate;




To provide flexibility to secure the viability of the Company for mutual gain,
the Company and you have agreed to modify the termination notice and payment
conditions as follows:




(1)

You and the Company must provide three months written notice of termination of
contract to the other Party, other than in the case of fraud or gross misconduct
in which case the provisions of the original contract between us shall stand. In
the event that monthly payments due under Phase three above are not paid the
notice that you shall be required to give shall be reduced by the number of
months that are in arrears, up to a maximum of two months reduction in notice.





--------------------------------------------------------------------------------



(2)

Upon notice of termination by the Company (other than for fraud or gross
misconduct) all amounts of deferred compensation payable shall become
immediately payable to you together with any unpaid expenses and interest due in
accordance with this letter and notice shall not be effective until such amounts
have been received by you.

(3)

Payment of monthly amounts due during the notice period shall be at the monthly
amounts for Phase Three.




In the event of a situation arising where the Company is placed into a formal
insolvency arrangement or scheme of arrangement with its creditors, or ceases to
continue with its plan of operations and decides to wind down its activities and
pay off its creditors in an orderly manner, the amounts due to you under this
agreement shall become immediately repayable for the purposes of your rights as
a creditor in the arrangement or insolvency or payable alongside other creditors
in the orderly wind down and all references to deferred or delayed payment terms
shall become null and void.




Please signify your agreement to the terms of this letter by signing as
indicated below and returning an executed copy to us.













Stephen Padgett

Chief Executive Officer

(for the Company)



















Gary Hudson












